On Application for Rehearing
PER CURIAM.
In application for rehearing counsel complains that our opinion on original hearing failed to consider or adjudicate the Exception of Non-joinder of Indispensable Parties filed in this court on behalf of defendant-appellant.
LSA-C.C.P. art. 2163 provides that an appellate court may consider peremptory exceptions filed therein for the first time. C.C.P. art. 926 specifically defines the pleading in question as a dilatory exception which, under the provision of Art. 928, is required to be filed in limine.
Accordingly, the exception was not considered.
Rehearing denied.